The appellee was awarded a judgment for damages in his action against appellant, a surgeon, who, the complaint charges, breached his contract with appellee in performing an operation for appendicitis upon appellee. The breach averred consisted in leaving a "needle or a portion of a needle" in the appellee's body.
The counts declare upon the breach of the surgeon's contract. They are not in tort; the reference to negligence therein being but descriptive of the method or means whereby the contract was breached. W. U. Tel. Co. v. Crumpton, 138 Ala. 632, 641,36 So. 517. This construction of the counts confirms the correctness of the trial court's action in eliminating the plea of the statute of limitations of one year, applicable, upon proper occasion, to actions ex delicto. In operating upon or treating a patient a surgeon's duty is to bring to the service and to exercise "such reasonable care, diligence, and skill as physicians and surgeons in the same general neighborhood, in the same general line of practice, ordinarily have and exercise in a like case. Neither a physician nor a surgeon is an insurer of the successful issue of his treatment or service. They are responsible either ex contractu or ex delicto for failure to meet the exactions of the duty *Page 105 
stated." Carpenter v. Walker, 170 Ala. 659, 54 So. 60, Ann. Cas. 1912D, 863, and cases therein cited.
At the instance of the plaintiff the court gave the jury this special instruction, numbered 1:
"The court charges the jury that, if you are reasonably satisfied from the evidence that the defendant contracted with the plaintiff to perform an operation upon the plaintiff for appendicitis, and that in the performance of said operation he left a part of the needle in the body of plaintiff, then the law casts upon the defendant the burden of showing that he used such reasonable and ordinary skill, care and diligence, as physicians and surgeons in the same general neighborhood and in the same general line of practice ordinarily used and exercised in such operations."
Where a surgeon performing an operation leaves in the body of his subject, closing the wound, a foreign substance that causes injury or damage to the subject, the burden of proof passes to the impleaded surgeon to show that he exercised the stated reasonable and ordinary care, skill, and diligence in respect of the operation upon his subject, including the process of closing the wound. Davis v. Kerr, 239 Pa. 351, 86 A. 1007, 46 L.R.A. (N.S.) 611; 21 Rawle C. L. p. 407, § 49.
There was evidence directed to showing that a needle or a part of a needle was left in the body at the time defendant operated on him for appendicitis, and that it "worked out" about three years later, meantime causing plaintiff pain and physical disability, and that the place on the surface of plaintiff's body where the needle appeared, and from which it was removed, was very near, if not at the point where the incision was made by the surgeon. There was evidence to the contrary. If, as the quoted instruction hypothesized, the jury concluded that the needle was left in the body of the plaintiff by the surgeon at the time of the operation, to the defendant the burden of proof passed to show that the needle's presence was not due to the absence of reasonable and ordinary care, skill, and diligence on the part of the defendant, the surgeon. Both of these inquiries of fact were seriously contested in the evidence; and it was the jury's province to solve them. In the circumstances hypothesized in the instruction quoted above, to support which there was evidence so directed, the court was not authorized to affirm as a matter of law that the evidence concluded to the effect that defendant had met and discharged the burden so resting, contingently upon him. To have done so would have invaded the jury's province. The defendant was not entitled to the general affirmative charge requested.
Upon request of plaintiff the court gave special instruction 4, reading:
"The court charges the jury that, if you are reasonably satisfied from the evidence that the defendant contracted with the plaintiff to perform an operation upon the plaintiff for appendicitis, then the law required of the defendant to use such reasonable and ordinary care, skill, and diligence as surgeons in the same general neighborhood and in same general line of practice, and, if you are further reasonably satisfied from the evidence that defendant left a part of needle in the body of plaintiff, then your verdict should be for the plaintiff, unless the defendant reasonably satisfies you from the evidence that the defendant exercised the care required of him by law, as above set out."
The considerations adverted to in respect of charge 1, quoted ante, require the conclusion that this instruction was given without error. The criticism that this instruction omitted to expressly confine the breach of duty stated to the duty the law defines and imposes "in like cases" is not well founded. The phrasing of the instruction makes it sufficiently plain that the measure of legal duty invoked was referable, alone, to an operation for appendicitis; the character of operation performed by the defendant upon the plaintiff.
In accordance with the evidence for defendant that in the operation the defendant used no such needle or part of a needle as that plaintiff contended "worked out" of his body near the place of incision, the defendant requested and the court refused several instructions (numbered 5, 6, 7, and 10) predicating the defendant's nonliability if the jury found that the thus hypothesized fact was true. Those requests for instruction would have invaded the jury's province to conclude upon the issues of fact. A surgeon may omit the discharge of or violate the duty the law imposes upon him by permitting, through the absence of requisite care, diligence, or skill, a foreign substance to enter or to remain in the body of the subject of his operation. The fact, if so, that the defendant used in this operation no such needle was, of course, a circumstance directed to showing no breach of the defendant's contract in the premises; but it did not conclude against the probability that, if this needle or part of the needle did enter the plaintiff's body through the incision or in the process of performing the operation, its presence in plaintiff's body was not to be otherwise accounted for; as, for instance, through this needle's being attached to or commingled with materials or appliances used by the surgeon in performing the operation.
Careful consideration of the whole evidence does not convince the court that the trial court, which heard and saw the witnesses, as well as the place on plaintiff's body wherefrom he claimed the needle was removed, erred in overruling the motion for new trial.
The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur. *Page 106